Case 9:20-cv-80151-XXXX Document 1 Entered on FLSD Docket 01/31/2020 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA


  CLAIRE BOLDRIN,

        Plaintiff,

  vs.

  KSF ACQUISITION CORPORATION,
  a Delaware Corporation,

        Defendant.
                                          /

                              COMPLAINT FOR DAMAGES

        Plaintiff,   CLAIRE    BOLDRIN,       sues   Defendant,   KSF   ACQUISITION

  CORPORATION, and shows:

                                    Introduction

        1.     This is an action by CLAIRE BOLDRIN against her former employer

  for unpaid overtime pursuant to the Fair Labor Standards Act. Plaintiff seeks

  damages and a reasonable attorney’s fee.

                                    Jurisdiction

        2.     This action arises under the Fair Labor Standards Act (“FLSA”), 29

  U.S.C. § 207. The Court has jurisdiction over the claims pursuant to 29 U.S.C.

  § 216(b).

        3.     The claim arose within the Southern District of Florida, which is

  where venue is proper.

                           Parties and General Allegations

        4.     Plaintiff, CLAIRE BOLDRIN, (hereinafter “BOLDRIN”) a resident of

  Palm Beach County, Florida, was at all times material, employed by KSF
Case 9:20-cv-80151-XXXX Document 1 Entered on FLSD Docket 01/31/2020 Page 2 of 4



  ACQUISITION CORPORATION as an accounts payable specialist for Defendant,

  was an employee as defined by 29 U.S.C. § 203 (e), and during her employment

  with Defendant was engaged in commerce or in the production of goods for

  commerce within the meaning of 29 U.S.C. § 207(a).

        5.    Defendant, KSF ACQUISITION CORPORATION (hereinafter, “KSF

  ACQUISITION”), is a Delaware Corporation doing business throughout the United

  States, and is an enterprise engaged in an industry affecting commerce, is an

  employer as defined by 29 U.S.C. § 203(d) and (s)(1), in that it has employees

  engaged in commerce or in the production of goods for commerce, or that has

  employees handling, selling, or otherwise working on goods or materials that

  have been moved in or produced for commerce by any person; and it is an

  enterprise whose annual gross volume of sales made or business done is not

  less than $500,000 (exclusive of excise taxes at the retail level that are

  separately stated) which has employees subject to the provisions of the FLSA,

  29 U.S.C. § 207, in the facility where BOLDRIN was employed. At all times

  pertinent to this Complaint, KSF ACQUISITION operates as an organization

  which sells and/or markets its services and/or goods to customers throughout

  the United States and also provides its services for goods sold and transported

  from across state lines of other states, and KSF ACQUISITION obtains and

  solicits funds from non-Florida sources, accepts funds from non-Florida

  sources, uses telephonic transmissions going over state lines to do their

  business, transmit funds outside the State of Florida, and otherwise regularly

  engages in interstate commerce, particularly with respect to its employees.
Case 9:20-cv-80151-XXXX Document 1 Entered on FLSD Docket 01/31/2020 Page 3 of 4



        6.    Since January, 2016, Defendant KSF ACQUISITION has willfully

  violated the provisions of §7 of the Act [29 U.S.C. §207] by employing employees

  engaged in commerce for workweeks longer than 40 hours without compensating

  them for their employment in excess of 40 hours at rates not less than one and

  one-half times the regular rates at which they were employed: specifically

  BOLDRIN, since January 2016, has worked in excess of 40 hours a week most

  weeks of her employment, and was not compensated for the work in excess of 40

  hours at a rate not less than one and one-half times the regular rate at which she

  was employed, in that the Defendant would only pay her a “salary” provided that

  Plaintiff worked more than 40 hours per week.

        7.    The failure to pay overtime compensation to BOLDRIN is unlawful in

  that she was not exempted from the overtime provisions of the Act pursuant to

  the provisions of 29 U.S.C. § 213(a), in that she neither was a bona fide

  executive, administrative or professional employee.

        8.    KSF ACQUISITION’s actions were willful and purposeful as it was

  well aware of the Fair Labor Standards Act and BOLDRIN’ status as non-exempt,

  but chose not to pay her in accordance with the Act.

        9.    BOLDRIN is entitled pursuant to 29 U.S.C. § 216(b), to recover

  from KSF ACQUISITION:

              a.    All unpaid overtime that is due;

              b.    As liquidated damages, an amount equal to the unpaid

  overtime owed;

              c.    The costs of this action, and;

              d.    A reasonable attorney’s fee.
Case 9:20-cv-80151-XXXX Document 1 Entered on FLSD Docket 01/31/2020 Page 4 of 4



        WHEREFORE, Plaintiff, CLAIRE BOLDRIN, prays that this court will grant

  judgment against Defendant KSF ACQUISITION CORPORATION:

               a.       awarding BOLDRIN payment of overtime compensation found

  by the court to be due to her under the Act;

               b.       awarding BOLDRIN an additional equal amount as liquidated

  damages;

               c.       awarding    BOLDRIN     her   costs,   including     a   reasonable

  attorney’s fee; and

               d.       granting such other and further relief as is just.

                                       Jury Demand

        Plaintiff demands trial by jury.

  Dated: January 31, 2020
  Plantation, Florida
                                           Respectfully submitted,


                                           s/Robert S. Norell
                                           Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                           E-Mail: rob@floridawagelaw.com
                                           ROBERT S. NORELL, P.A.
                                           300 N.W. 70th Avenue
                                           Suite 305
                                           Plantation, Florida 33317
                                           Telephone: (954) 617-6017
                                           Facsimile: (954) 617-6018
                                           Counsel for CLAIRE BOLDRIN
